Citation Nr: 0209197	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the dental injury sustained by the appellant in May 
1970 was incurred as a result of willful misconduct and not 
in the line of duty.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from July 1967 
to May 1970.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
administrative decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama that 
denied the appellant's claim for service connection for 
injuries sustained in May 1970.  The Board denied the 
appellant's line of duty claim in a decision dated May 9, 
2001.  The appellant then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court).

In January 2002, based on the Joint Motion for Remand and 
Motion for Stay of Proceedings, the Court remanded the case 
to the Board.  An Order of the Court, dated January 10, 2002, 
granted the Joint Motion and vacated the Board's May 2001 
decision.  The issue on appeal was remanded pursuant to the 
provisions of 38 U.S.C.A. § 7252(a).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim on appeal has been 
obtained by the RO.

2.  A military doctor saw the appellant at 0130 hours on May 
14, 1970, at which time he did not have any acute injuries, 
was not noted to be intoxicated, and was given an 
intramuscular shot of Thorazine and told to return to the 
clinic in the morning.

3.  A military doctor saw the appellant at 0830 hours on May 
14, 1970, at which time he had injuries consisting of a cut 
eye and a broken tooth, he was not noted to be intoxicated, 
and he stated that he did not remember what happened.

4.  There is no evidence of record indicating that the Army 
issued a line of duty determination.



CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the 
appellant's dental injury sustained in May 1970 was not the 
result of his own willful misconduct.  38 U.S.C.A. §§ 105, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 
3.301 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)); Smith v. Derwinski, 2 Vet. App. 241 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for finding that the dental injury 
sustained by the appellant in May 1970 was incurred as a 
result of his own willful misconduct and not in the line of 
duty have not been met. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  However, direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.301(a).  

VA regulations provide that if intoxication results 
proximately and immediately in disability or death, the 
disability or death will be considered to be the result of 
the person's own willful misconduct.  See 38 C.F.R. § 
3.301(c)(2); Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994).  
In addition, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability or death of the user.  
38 C.F.R. § 3.301(d).  Moreover, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions that would raise a presumption to that effect will 
be considered willful misconduct.  38 C.F.R. § 3.301(c)(2).  

Further, a service department finding that injury, disease or 
death was not due to misconduct will be binding on VA unless 
it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  38 C.F.R. § 3.1(n).

Under 38 U.S.C.A. § 105(a), there is a presumption that an 
injury incurred during active military, naval, or air service 
was incurred in the line of duty unless the injury was a 
result of the person's own willful misconduct.  A finding of 
"willful misconduct" negates the "line of duty" presumption.  
If the Board finds that a veteran's injuries were the result 
of willful misconduct, the Board must establish that denial 
of the claim is justified by a preponderance of the evidence.  
Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
However, the mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
In addition, willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease or death.  
38 C.F.R. § 3.1(n); see Daniels v. Brown, 9 Vet. App. 348, 
350-51 (1996).  In Forshey v. West, 12 Vet. App. 71, 73-74 
(1998), the Court pointed out the following:

"Proximate cause" is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  BLACK'S LAW DICTIONARY 1225 (6th ed. 
1990); see also Robinette v. Brown, 8 Vet. App. 69, 78 (1995) 
(relying on BLACK'S LAW DICTIONARY definition of "evidence").  
If intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered to be the result of the person's own willful 
misconduct.  [citations omitted].

The threshold question before the Board is whether the 
incident resulting in the dental injury for which the 
appellant now seeks compensation was caused by his own 
willful misconduct.  The appellant contends, in essence, that 
his injuries were not due to any fight or to any consumption 
of alcohol.

Review of the appellant's service medical records reveals 
that, while stationed in Vietnam, the appellant was seen by a 
military doctor at the 11th Aviation Group Dispensary at 0130 
hours on May 14, 1970, for what was described as "recurrent 
agitation and acting out".  There was no indication as to 
what specific behaviors the appellant had exhibited.  The 
doctor also noted that the appellant "had utilized alcohol 
prior to the episode."  However, there was no notation by 
the doctor that the appellant was intoxicated or under the 
influence of alcohol and there is no indication that an 
ethanol level was ordered.  Nor was there any notation by the 
doctor that the appellant had any acute injuries at that 
time.  The doctor did state that he discussed the problem 
with the appellant, that he gave the appellant an 
intramuscular injection of Thorazine and that he told the 
appellant to return to the clinic in the morning.

The appellant was subsequently seen by the same military 
doctor at 0830 hours on May 13, 1970.  The doctor stated that 
the appellant had injuries consisting of a black-and-blue eye 
and a cut.  On May 14th, the same doctor described a cut eye 
and a broken tooth.  However, the doctor did write any note 
on either date stating that the appellant was intoxicated or 
under the influence of alcohol.  The doctor did note that the 
appellant said that he did not remember what happened to him; 
the doctor did not record an explanation as to the 
circumstances leading to the broken tooth, either.

Review of the evidence of record did not uncover any evidence 
indicating that the Army issued a line of duty determination 
as to the broken tooth.

In the instant case, the Board notes that the appellant was 
in active service on the date in question, and thus, by 
operation of 38 U.S.C.A. § 105(a), his dental injury would be 
deemed to have been incurred in line of duty unless it was 
shown by a preponderance of the evidence that he had engaged 
in willful misconduct, and that such misconduct proximately 
caused his dental injury.  See Smith, 2 Vet. App. at 244.  
The Board concludes that a preponderance of the evidence does 
not establish that the appellant's dental injury was the 
proximate result of any willful misconduct and therefore that 
it was not incurred in the line of duty.  That is, the 
evidence of record is very murky on the question of exactly 
what transpired between 0130 hours and 0830 hours on the 
morning of May 13, 1970, and there is no reasonable certainty 
that the appellant's dental injury was the proximate result 
of his own willful misconduct or abuse of alcohol. 

The Board concludes that the evidence that the appellant did 
not sustain dental trauma during service due to his own 
willful misconduct is at least in equipoise.  Thus, the 
benefit-of-the-doubt doctrine is applicable.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App.  Therefore, the 
Board cannot find that the appellant's dental injury was not 
in the line of duty.

Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish that his dental injury was incurred in 
the line of duty in the April 2000 Statement of the Case.  In 
light of the favorable decisions above, the Board finds that 
the discussions in the administrative decision, the Statement 
of the Case and the RO letters sent to the appellant in 
effect informed him of the information and evidence that 
would be needed to substantiate his claim, and complied with 
VA's notification requirements.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 66 Fed. Reg. 45620 
(August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim at issue in the 
instant case have been properly developed and that no useful 
purpose would be served by remanding said issue with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant medical 
records exist that would indicate exactly what happened on 
May 13, 1970 than those already of record.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice and assistance provisions of the new legislation 
the Board finds no prejudice to the appellant by proceeding 
with appellate review despite the fact the that the RO did 
not consider the case under VCAA or the implementing 
regulations.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his attorney has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.


ORDER

The dental injury sustained by the appellant in May 1970 was 
incurred in the line of duty and was not a result of willful 
misconduct.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

